UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1693


YVONNE NELSON; D.N.; D. N.,

                 Plaintiffs - Appellants,

          v.

SAM’S CLUB,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cv-03020-RBH)


Submitted:    November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D.N., Yvonne Nelson, D.N., Appellants Pro Se.   William Keefer
Brumbach,   III,  LITTLER MENDELSON,  P.C.,   Columbia,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yvonne Nelson and her two minor children appeal the

district    court’s       order    accepting    the    recommendation         of    the

magistrate judge and granting the Defendant’s motion to dismiss

the complaint as well as the district court’s denial of her

motion to vacate the judgment.               We have reviewed the record and

find no reversible error with either order.                       Accordingly, we

affirm for the reasons stated by the district court. Nelson v.

Sam’s    Club,   No.     4:10-cv-03020-RBH      (D.S.C.     May   18    &    June   28,

2011).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented    in    the       materials

before    the    court    and     argument   would    not   aid   the       decisional

process.



                                                                              AFFIRMED




                                         2